Undercofler, Presiding Justice.
Petitioner Reggie Stowe seeks habeas corpus relief from a life sentence received on a guilty plea to an *140indictment for murder on the ground of ineffective assistance of counsel. The trial court denied his pro se petition. We granted his pro se application for appeal and reverse.
Submitted November 19, 1976 —
Decided January 4, 1977.
Reggie W. Stowe, pro se.
Arthur K. Bolton, Attorney General, for appellee.
When the petitioner was indicted and arrested for murder, he had escaped from Central State Hospital, where he had been confined after having been found not guilty of another crime by reason of insanity. His appointed counsel was informed of this fact by both the petitioner and his brother on October 7, 1972, when his counsel first interviewed him. The petitioner appeared for arraignment, without his counsel on October 9, 1972, where he claims he made an oral motion for a special plea and psychiatric examination, which was not ruled on by the trial court. The following day after a short conference with his counsel, he pleaded guilty to murder.
We hold, on these facts, that petitioner’s counsel rendered ineffective assistance in violation of petitioner’s constitutional rights. We, therefore, find that the habeas court erred in remanding the petitioner to custody without ordering a new trial.

Judgment reversed.


All the Justices concur.